              Case 3:20-cv-03005-RS Document 239 Filed 04/15/21 Page 1 of 7



 1   Bradley A. Benbrook (SBN 177786)                  CHRISTOPHER M. CARR
     Benbrook Law Group                                 Attorney General of Georgia
 2   400 Capitol Mall, Ste 2530                        Andrew A. Pinson
     Sacramento, CA 95814                               Solicitor General
 3   Tel: (916) 447-4900                               Drew F. Waldbeser
     Fax: (916) 447-4904                                Assistant Solicitor General
 4   Email: brad@benbrooklawgroup.com                  Office of the Georgia Attorney General
     Counsel for Intervening States                    40 Capitol Square, S.W.
 5                                                     Atlanta, Georgia 30334
     PATRICK MORRISEY                                  Tel: (404) 458-3409
 6    West Virginia Attorney General                   Fax: (404) 656-2199
     Lindsay S. See                                    Email: apinson@law.ga.gov
 7    Solicitor General                                Counsel for Intervenor State of Georgia
     Thomas T. Lampman
 8    Assistant Solicitor General                      (Add’l Counsel Listed on Signature Page)
     West Virginia Office of the Attorney General
 9   1900 Kanawha Blvd. East
     Building 1, Room E-26
10   Tel: (304) 558-2021
     Fax: (304) 558-0140
11   Email: lindsay.s.see@wvago.gov
     Counsel for Intervenor State of West Virginia
12

13                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
14

15   State of California, et al.,                      Case No. 3:20-cv-3005-RS
                           Plaintiffs,
16             v.                                      STATE INTERVENORS ’
                                                       OPPOSITION TO DEFENDANTS’
17   Michael Regan, et al.,                            MOTION TO CONTINUE STAY
                         Defendants.
18
                                                       Action Filed: May 1, 2020
19
20

21

22

23

24

25

26
27

28

                                           State Intvrs’ Opp. To Defs.’ Mot. to Continue Stay (3:20-cv-3005-RS)
               Case 3:20-cv-03005-RS Document 239 Filed 04/15/21 Page 2 of 7



 1        The State Intervenor-Defendants oppose the Agencies’ motion to continue the stay of these

 2   proceedings, see ECF No. 237, for substantially the same reasons that warranted denying the stay

 3   in the first place, see ECF No. 223. Speculation about future rulemaking ordinarily does not

 4   justify staying a legal challenge to a currently effective rule. See, e.g., Arizona Yage Assembly v.

 5   Barr, No. 3:20-CV-03098-WHO, 2020 WL 5629833, at *8 (N.D. Cal. Sept. 21, 2020) (refusing

 6   to grant a stay even after new rulemaking began because “it is impossible to predict when the

 7   regulations will be finalized”); California v. U.S. EPA, 360 F. Supp. 3d 984, 993 (N.D. Cal. 2018)

 8   (denying a stay despite the EPA actively preparing a new rule because of “the ordinary

 9   uncertainty in the rulemaking process, which creates at least a ‘fair possibility’ of harm”). Much

10   less is a stay justified based on a hypothetical future rulemaking process that the Agencies

11   themselves acknowledge may never occur. ECF No. 237, at 4 (explaining that the

12   Administrator’s review could result in the NWPR being “maintained”).

13        The Agencies now assert that continuing that stay will “allow time for the new

14   Administrator to consider options and make an informed decision regarding which direction it

15   will take with respect to the Rule.” Id. at 3–4. But that review can occur at any time, with or

16   without a stay. Id. at 4 (explaining that “Agencies have inherent authority to review past

17   decisions and to revise, replace, or repeal a decision” (citing FCC v. Fox Television Stations, Inc.,

18   556 U.S. 502, 515 (2009)). The Agencies do not explain how continuing the stay in this

19   litigation would actually aid or allow for this ongoing review of apparently indefinite duration.
20   On the other hand, resolving this lawsuit on the merits would provide clarity on the legal bounds

21   of the Agencies’ authority, see ECF No. 223, at 4, which would undoubtedly aid the Agencies in

22   their consideration of any future rulemaking. Because the Agencies have not made anything

23   approaching a “clear case of hardship or inequity in being required to go forward,” California v.

24   EPA, 360 F. Supp. 3d at 993 (quoting Landis v. North American Co., 299 U.S. 248, 255 (1936)),

25   and continuing the stay indefinitely will further prolong the legal uncertainty about the scope of

26   the Agencies’ jurisdiction, this Court should deny their motion to continue the stay.
27

28
                                                       2
                                             State Intvrs’ Opp. To Defs.’ Mot. to Continue Stay (3:20-cv-3005-RS)
              Case 3:20-cv-03005-RS Document 239 Filed 04/15/21 Page 3 of 7



 1   Respectfully submitted.
                                                         CHRISTOPHER M. CARR
 2   /s/ Bradley A. Benbrook                               Attorney General of Georgia
     Bradley A. Benbrook
 3                                                       /s/ Andrew A. Pinson
     Benbrook Law Group                                  Andrew A. Pinson
     400 Capitol Mall, Ste 2530
 4                                                         Solicitor General
     Sacramento, CA 95814                                Drew F. Waldbeser
     Tel: (916) 447-4900
 5                                                         Assistant Solicitor General
     Fax: (916) 447-4904                                 Office of the Attorney General
     Email: ben@benbrooklawgroup.com
 6                                                       40 Capitol Square, S.W.
     Counsel for Intervening States                      Atlanta, Georgia 30334
 7                                                       Tel: (404) 651-9453
                                                         Fax: (404) 656-2199
     PATRICK MORRISEY
 8                                                       Email: apinson@law.ga.gov
      West Virginia Attorney General                     Counsel for Intervenor State of Georgia
 9   /s/ Lindsay S. See
     Lindsay S. See
10    Solicitor General                                  STEVE MARSHALL
     Thomas T. Lampman                                     Attorney General of Alabama
11    Assistant Solicitor General                        /s/ A Barrett Bowdre
     West Virginia Office of the Attorney General        A. Barrett Bowdre*
12   1900 Kanawha Blvd. East                               Deputy Solicitor General
     Building 1, Room E-26                               Office of the Attorney General
13   Tel: (304) 558-2021                                 501 Washington Ave.
     Fax: (304) 558-0140                                 P.O. Box 300152
14   Email: lindsay.s.see@wvago.gov                      Montgomery, AL 36130
     Counsel for Intervenor State of West Virginia       Telephone: (334) 353-8892
15                                                       Fax: (334) 353-8400
                                                         Email: barrett.bowdre@AlabamaAG.gov
16   TREG R. TAYLOR                                      Counsel for Intervenor State of Alabama
       Attorney General of Alaska
17   /s/ Jennifer Currie
     Jennifer Currie                                     LESLIE RUTLEDGE
18     Senior Assistant Attorney General                   Attorney General of Arkansas
     Alaska Department of Law                            Nicholas J. Bronni
19   1031 West 4th Avenue, Suite 200                       Solicitor General
     Anchorage, AK 99501-1994                            Vincent M. Wagner
20   Tel: (907) 269-5100                                   Deputy Solicitor General
     Fax: (907) 276-3697
21                                                       /s/ Dylan L. Jacobs
     Email: attorney.general@alaska.gov                  Dylan L. Jacobs
     Counsel for Intervenor State of Alaska
22                                                         Assistant Solicitor General
                                                         Office of the Attorney General
23                                                       323 Center St., Suite 200
     LAWRENCE WASDEN                                     Little Rock, AR 72201
       Attorney General of Idaho
24                                                       Tel: (501) 682-3661
     /s/ Mark Cecchini-Beaver                            Fax: (501) 682-2591
25   Mark Cecchini-Beaver                                Email: Dylan.Jacobs@ArkansasAG.gov
       Deputy Attorney General                           Counsel for Intervenor State of Arkansas
26   Office of the Attorney General
     Environmental Quality Section
27   1410 N. Hilton, 2nd Floor                           THEODORE E. ROKITA
     Boise, ID 83706                                      Attorney General of Indiana
28   Tel: (208) 373-0494
                                                     3
                                           State Intvrs’ Opp. To Defs.’ Mot. to Continue Stay (3:20-cv-3005-RS)
             Case 3:20-cv-03005-RS Document 239 Filed 04/15/21 Page 4 of 7


     Fax: (208) 373-0481
     Email: Mark.Cecchini-Beaver@deq.idaho.gov /s/ Thomas M. Fisher
 1
                                               Thomas M. Fisher
     Counsel for Intervenor State of Idaho
 2                                               Solicitor General of Indiana
                                               Office of the Indiana Attorney General
 3                                             302 W. Washington Street, IGCS, 5th Floor
     DEREK SCHMIDT                             Indianapolis, Indiana
       Attorney General of Kansas
 4                                             Tel: (317) 233-8292
     /s/ Jeffrey A. Chanay                     Fax: (317) 233-8292
 5   Jeffrey A. Chanay                         Email: tom.fisher@atg.in.gov
       Chief Deputy Attorney General           Counsel for Intervenor State of Indiana
 6   Office of the Attorney General
     120 SW 10th Ave., 3rd Floor
 7   Topeka, Kansas 66612                      DANIEL CAMERON
                                                 Attorney General of Kentucky
     Tel: (785) 368-8435
 8   Email: jeff.chanay@ag.ks.gov              /s/ Carmine G. Iaccarino
     Counsel for Intervenor State of Kansas    Carmine G. Iaccarino
 9
                                                 Executive Director, Office of Civil &
10                                               Environmental Law
                                               Office of the Attorney General
     JEFF LANDRY                               700 Capitol Avenue
11     Attorney General of Louisiana
                                               Frankfort, Kentucky 40601
12   /s/ Elizabeth B. Murrill                  Tel: (502) 696-5650
     Elizabeth B. Murrill                      Email: Carmine.Iaccarino@ky.gov
13     Solicitor General                       Counsel for Intervenor Commonwealth of
     Joseph Scott St. John                     Kentucky
14     Deputy Attorney General
     Louisiana Department of Justice
15   1885 N. 3rd St.                           LYNN FITCH
     Baton Rouge, LA 70802
                                                 Attorney General of Mississippi
16   Tel: (225) 456-7544
     Email: MurrillE@ag.louisiana.gov          /s/ Scott Stewart
17   Counsel for Intervenor State of Louisiana Scott Stewart
                                                 Solicitor General
18                                             Office of the Attorney General
     ERIC S. SCHMITT                           P.O. Box 220
19    Attorney General of Missouri             Jackson, Mississippi 39205
                                               Tel: (601) 359-5563
     /s/ Julie Marie Blake
20                                             Email: Scott.Stewart@ago.ms.gov
     Julie Marie Blake                         Counsel for Intervenor State of Mississippi
       Deputy Solicitor General
21                                             Application for Admission Pro Hac Vice
     Office of the Attorney General            Forthcoming
     P.O. Box 899
22   Jefferson City, MO 65102
     Tel: (573) 751-3321
23                                             AUSTIN KNUDSEN
     Fax: (573) 751-0774                       Attorney General of Montana
     Email: Julie.Blake@ago.mo.gov
24   Counsel for Intervenor State of Missouri  /s/David M.S. Dewhirst
                                               David M.S. Dewhirst
25                                               Solicitor General
     DOUGLAS J. PETERSON                       Office of the Attorney General
26     Attorney General                        215 North Sanders / P.O. Box 201401
27   /s/ James A. Campbell                     Helena, MT 59620-1401
     James A. Campbell                         Tel: (406) 444-3602
      Solicitor General                        Email: david.dewhirst@mt.gov
28
                                                  4
                                        State Intvrs’ Opp. To Defs.’ Mot. to Continue Stay (3:20-cv-3005-RS)
             Case 3:20-cv-03005-RS Document 239 Filed 04/15/21 Page 5 of 7


     Justin D. Lavene                                   Counsel for Intervenor State of Montana
 1   Assistant Attorney General
     Office of the Nebraska Attorney General
 2   2115 State Capitol
     Lincoln, NE 68509                                  WAYNE STENEHJEM
 3   Email: justin.lavene@nebraska.gov                    Attorney General of North Dakota
     Email: jim.campbell@nebraska.gov
 4                                                      /s/ Margaret I. Olson
     Tel: (402) 471-2682                                Margaret I. Olson
     Counsel for Intervenor State of Nebraska
 5                                                        Assistant Attorney General
                                                        North Dakota Office of Attorney General
 6                                                      500 N. 9th Street
     DAVE YOST                                          Bismarck, ND 58501
       Attorney General of Ohio
 7                                                      Tel: (701) 328-3640
     /s/ Benjamin M. Flowers                            Fax: (701) 328-4300
 8   Benjamin M. Flowers                                Email: maiolson@nd.gov
       Solicitor General                                Counsel for Intervenor State of North Dakota
 9   Office of Ohio Attorney General
     30 E. Broad St., 17th Floor
10   Columbus, OH 43215                                 MIKE HUNTER
     Tel: (614) 728-7511                                  Attorney General of Oklahoma
11   Email: bflowers@ohioattorneygeneral.gov            /s/ Mithun Mansinghani
     Counsel for Intervenor State of Ohio               Mithun Mansinghani
12                                                        Solicitor General
                                                        Oklahoma Office of the Attorney General
13   ALAN WILSON                                        313 NE 21st Street
       Attorney General                                 Oklahoma City, OK 73105
14   /s/ James Emory Smith, Jr.                         Tel: (405) 522-4392
     James Emory Smith, Jr.                             Email: Mithun.Mansinghani@aog.ok.gov
15     Deputy Solicitor General                         Counsel for Intervenor State of Oklahoma
     Office of the Attorney General
16   1000 Assembly Street, Room 519
     Columbia, South Carolina 29201                 JASON R. RAVNSBORG
17   Tel: (803) 734-3680                              Attorney General
     Email: esmith@scag.gov
     Counsel for Intervenor State of South Carolina /s/
18                                                      Ann F. Mines Bailey
                                                    Ann F. Mines Bailey
19                                                    Assistant Attorney General
                                                    State  of South Dakota
     HERBERT H. SLATERY, III
       Attorney General and Reporter of Tennessee Pierre,E.SD
20                                                  1302      Highway 14, Suite 1
                                                                57501-8501
     Andrée S. Blumstein
21                                                  Tel:  (605) 773-3215
       Solicitor General                            Fax:  (605)773-4106
     Sarah K. Campbell
22                                                  Email: ann.mines@state.sd.us
       Associate Solicitor General                  Counsel for Intervenor State of South Dakota
23   /s/ Elizabeth P. McCarter
     Elizabeth P. McCarter
24    Senior Assistant Attorney General             KEN PAXTON
     Office of the Attorney General                    Attorney General of Texas
25   P.O. Box 20207                                 /s/ Judd E. Stone II
     Nashville, TN 37202                            Judd E. Stone II
26   Tel: (515) 532-2582                               Solicitor General
     Email: lisa.mccarter@ag.tn.gov
27                                                  Office of the Attorney General
                                                    P.O. Box 12548
                                                    Austin, TX 78711-2548
28
                                                    5
                                          State Intvrs’ Opp. To Defs.’ Mot. to Continue Stay (3:20-cv-3005-RS)
             Case 3:20-cv-03005-RS Document 239 Filed 04/15/21 Page 6 of 7


     Counsel for Intervenor State of Tennessee            Tel: (512) 936-1700
 1                                                        Fax: (512) 474-2697
                                                          Email: Kyle.Hawkins@oag.texas.gov
 2   SEAN D. REYES                                        Counsel for Intervenor State of Texas
       Attorney General of Utah
 3
     /s/ Daniel Burton                                    BRIDGET HILL
 4   Daniel Burton                                          Attorney General of Wyoming
       Chief Policy Counsel
 5   Office of the Attorney General                       /s/ James C. Kaste
     Utah State Capitol Complex                           James C. Kaste
 6                                                          Deputy Attorney General
     350 North State Street, Suite 230                    Office of the Attorney General
 7   Salt Lake City, Utah 84114-2320                      2320 Capitol Avenue
     Tel: (801) 538-9600                                  Cheyenne, WY 82002
 8   Email: danburton@agutah.gov                          Tel: (307) 777-6946
     Counsel for Intervenor State of Utah                 Fax: (307) 777-3542
 9                                                        Email: james.kaste@wyo.gov
                                                          Counsel for Intervenor State of Wyoming
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                      6
                                            State Intvrs’ Opp. To Defs.’ Mot. to Continue Stay (3:20-cv-3005-RS)
              Case 3:20-cv-03005-RS Document 239 Filed 04/15/21 Page 7 of 7


                                   CERTIFICATE OF SERVICE
 1
          I hereby certify that on April 15, 2021, I served this opposition to plaintiffs’ motion for a
 2
     preliminary injunction and cross-motion for summary judgment by filing it with this Court’s
 3
     ECF system.
 4

 5                                                          /s/ Andrew A. Pinson
                                                            Andrew A. Pinson
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                       7
                                             State Intvrs’ Opp. To Defs.’ Mot. to Continue Stay (3:20-cv-3005-RS)
